Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lubeck (US 2016/0070777).

Regarding claim 1, Lubeck discloses  in a digital environment in which members of teams collaborate on digital content projects, a method of sharing project assets or preferences with members of a team implemented by at least one computing device (abstract), the method comprising: 
generating an admin user interface that enables an administrative member of the team to assign the project assets or preferences associated with a content project of the team to the members of the team ( [0057] Administrator: A role in the vMobile Collaborator system, used for persons who have been granted authorization to access to administrative functions, as they are able to edit Company ; 
receiving a request to assign a particular project asset or preference to a selected member of the team ( [0104] The Administrator User may enter the Reference ID Label they wish to use to identify Events. This will be used as a header (or label) for columns in lists of Events, all Users will be able to enter information that identifies these elements. Examples of Reference ID Labels include “Work Order Number”, “Claim Number”, “Job Number”, “Division”, “Client ID”, or “Classification”. In the case of “Division” for example, an organization can decide that it wants to identify all of its content by division, so the Users enter a division number or ID whenever creating a new Event, and that tag would be identified as the division number for that item. Likewise, an insurance company might desire to have a claim number associated with all Events, and therefore set the Reference ID Label to “Claim Number”. Each time an Event is created in the system, a claim number is entered in the Reference ID field, so that it can easily be found by the claim number.); 
assigning the particular project asset or preference to the selected member of the team ([0061] Member: A User that has been given access to an Event. [0079] Invitation: A hyperlink sent electronically (SMS, Email etc.) granting a User, Member or Participant the ability to access content associated with either a Session or an Event. [0098] The Events list is a list of the Events to which the User has been made a Member, and is therefore associated. This means that they have been given access to the Event. [0101] Users may be placed in, or removed from, Groups by selecting the Group Tab. A list of Groups will be displayed, and the Administrator User may select an existing Group, or choose to create a new Group. If an existing Group is selected, they will see a list of existing Users in that Group, and then be able to add or remove Users in the same way that Members and Participants lists work, as described below. If they decide to create a new Group, they will be allowed to enter the name of the new Group, and then edit the Group using the above functionality. Once created, Groups can be used in the same way Members and Participants are in the application, and can be added to Events, Sessions, or Media in order to give access to content (neither an Event, Session, nor Media may be ; and 
transferring data enabling access to the particular project asset or preference to the selected member's computer without involving interaction of the administrative member to physically or remotely access the selected member's computer ([0137] The User may see a list of all of the Events to which they have access by clicking on the “Events” tab at the top of the web application. This will display “ALL”, “Open”, or “Closed” Events, depending on the filter selected at the top of the list. The User may refine the list by typing in a search string in the “Search” field at the top of the page. Any Event that contains the “Search string” in any of the fields within the Event will appear on the list. If the User has been assigned the role of Administrator, they may also check the “Show All users Events” box at the top of the list to see all of the Events within their company, not just Events to which they have been associated (granted access by being added as a Member). [0150] Members of the User's organization and Associated Members may be given access to the User's new Event by selecting the Members tab, and then adding them to the list of valid Members. The User (or any Member who has been given access to this Event) may also add them in the future, if the User is not sure who should have access at this time, or if new members need access later. The User, as the Event ‘Owner’/‘Creator’ automatically has access to their newly created Event. To give additional Members access to the Event, the User may select the “Members” tab on the left side of the window. An “Inactive” member may not be granted access to an Event. A list of valid members and Associated Members will be displayed. If a Member is from an external company, it is indicated on the list by displaying their company name to the right of the Member's name. If the User would like, they can scroll down through the list, or they may begin typing in part of the name (first, last, or company) of a member they would like to add in the Search field, and the list will automatically search for any member with that string in his/her name/company. When the member the User would like to add is displayed on the list, they select them, and they will be given the option to ‘invite’ them with an email or text, or to add them without an ‘invite’. If the User selects to send them either an email or text, the native functionality of their computer will be used to generate the ‘invite’. If not, the Member will simply be added to the Event. If the User decides that they would like to remove a Member's access to the Event, they can click on the Member's name that has already .
Regarding claims 2, 20, Lubeck discloses: 
receiving a request to retract assignment of the particular project asset or preference from the selected member of the team; and causing deletion of the data enabling access to the particular project asset or preference ([0125] If an Administrator User desires to remove the access of an external (Associated) User, they may do so by clicking on the “x” to the right of the name on the Associated User List. This will remove their access to any existing Events, Sessions, or Media, but will NOT remove their name as associated with those same Events, Sessions, Media, so that if they are again associated, they will have access to all Events, Sessions, and Media again. Additionally, any Activity or Notes made when they were an Associated User will be maintained for audit purposes. As well, an Activity Log entry will be entered whenever an external User is added or removed. [0168] A list of all of the Events Associated .
Regarding claims 3, 14, 17 Lubeck discloses
wherein the request includes an identifier of the content project ( [0104] The Administrator User may enter the Reference ID Label they wish to use to identify Events. This will be used as a header (or label) for columns in lists of Events, all Users will be able to enter information that identifies these elements. Examples of Reference ID Labels include “Work Order Number”, “Claim Number”, “Job Number”, “Division”, “Client ID”, or “Classification”. In the case of “Division” for example, an organization can decide that it wants to identify all of its content by division, so the Users enter a division number or ID whenever creating a new Event, and that tag would be identified as the division number for that item. Likewise, an insurance company might desire to have a claim number associated with all Events, and therefore set the Reference ID Label to “Claim Number”. Each time an Event is created in the system, a claim number is entered in the Reference ID field, so that it can easily be found by the claim number.).
Regarding claims 4, 11, 18 Lubeck discloses:
wherein the particular project asset or preference includes a created content item or tool for content creation ([0098] The Events list is a list of the Events to which the User has been made a Member, and is therefore associated. This means that they have been given access to the Event. [0101] Users may be placed in, or removed from, Groups by selecting the Group Tab. A list of Groups will be displayed, and the Administrator User may select an existing Group, or choose to create a new Group. If an existing Group is selected, they will see a list of existing Users in that Group, and then be able to add or remove Users in the same way that Members and Participants lists work, as described below. If they decide to create a new Group, they will be allowed to enter the name of the new Group, and then edit the Group using the above functionality. Once created, Groups can be used in the same way Members and Participants are in the application, and can be added to Events, Sessions, or Media in order to give access to content (neither an Event, Session, nor Media may be ‘Owned’ by a Group). [0125] In order to better facilitate the use of the vMobile Collaborator applications, it is possible for an organization (company) to allow users (Members and Participants) to access Events, Sessions, Digital Content (Media), and metadata, as well as participate in Live Streaming (Collaboration) activities. To do this, the User may access the Associate Users functionality by selecting the “Associate Users” tab in the Administration portion of the web application. This will present the User with the Associate User List page, which shows a list of all Users from external companies that have been given access to the associating company's Events, Sessions, and Media. To add a new external user, the Administrator User may click on the “+” sign at the top right-hand corner of the page, which will display the Add Associated Users page. To select Company and User combinations to have access to their data, the Administrator User must first enter the Company ID of the company within which the external User belongs (in this way, the Company ID must be supplied to the associating company), and the User ID of the external User. This will cause a confirmation link to be sent to the invited external (Associated) User, as selected (by either email or text) by the Administrator User. Once the invited external User confirms the link, .
Regarding claims 5, 12, 19 Lubeck discloses:
wherein the particular project asset or preference includes settings to configure an application ([0015] FIG. 4 illustrates an example embodiment of the hierarchical layout of how a company might use the application to manage and organize content, which shows the relationships between Events, Sessions, and Media, as well as the use of a Live Stream collaboration that may happen from a Session with (in this case) three Participants. [0017] FIG. 6 illustrates an example embodiment of the process flow and options available in both the mobile and web applications for how a user might work within the application as it pertains to working with Session.  [0019] FIG. 8 illustrates an example embodiment of the process and data flows and options available in both the mobile and web applications for how a user might work within the application as it pertains to working with Session. [0066] Session: A way to organize information about an Event, or which may be kept separately, if the creation of an Event is not necessary (e.g. If an Event is created for “Pebble Beach Golf Club”, one might create Sessions for each of the 18 holes, another for the Clubhouse, and another for the Parking Lot, wherein videos, images, documents, Tags, and Notes may be kept). Additionally, a Session is where a User may conduct a Collaboration using the Live Stream capabilities within the application. ).  The Examiner notes the use of non-functional descriptive material.  It is noted that the specific type of data within the project asset or 
Regarding claim 6, Lubeck discloses:
wherein the assigning the particular project asset or preference to the selected member of the team also assigns the particular project asset or preference to an additional member of the team ([0101] Users may be placed in, or removed from, Groups by selecting the Group Tab. A list of Groups will be displayed, and the Administrator User may select an existing Group, or choose to create a new Group. If an existing Group is selected, they will see a list of existing Users in that Group, and then be able to add or remove Users in the same way that Members and Participants lists work, as described below. If they decide to create a new Group, they will be allowed to enter the name of the new Group, and then edit the Group using the above functionality. Once created, Groups can be used in the same way Members and Participants are in the application, and can be added to Events, Sessions, or Media in order to give access to content (neither an Event, Session, nor Media may be ‘Owned’ by a Group). [0125] In order to better facilitate the use of the vMobile Collaborator applications, it is possible for an organization (company) to allow users (Members and Participants) to access Events, Sessions, Digital Content (Media), and metadata, as well as participate in Live Streaming (Collaboration) activities. To do this, the User may access the Associate Users functionality by selecting the “Associate Users” tab in the Administration portion of the web application. This will present the User with the Associate User List page, which shows a list of all Users from external companies that have been given access to the associating company's Events, Sessions, and Media. To add a new external user, the Administrator User may click on the “+” sign at the top right-hand corner of the page, which will display the Add Associated Users page. To select Company and User combinations to have access to their data, the Administrator User must first enter the Company ID of the company within which the external User belongs (in this .
Regarding claim 7, Lubeck discloses:
wherein the admin user interface includes a team selection window that enables the administrative member of the team to assign the project assets or preferences to the team ([0101] Users may be placed in, or removed from, Groups by selecting the Group Tab. A list of Groups will be displayed, and the Administrator User may select an existing Group, or choose to create a new Group. If an existing Group is selected, they will see a list of existing Users in that Group, and then be able to add or remove Users in the same way that Members and Participants lists work, as described below. If they decide to create a new Group, they will be allowed to enter the name of the new Group, and then edit the Group using the above functionality. Once created, Groups can be used in the same way Members and Participants are in the application, and can be added to Events, Sessions, or Media in order to give access to content (neither an Event, Session, nor Media may be ‘Owned’ by a Group). [0134] Once logged in to the application either the Events List, Sessions List, Media List, Settings screen, or Dashboard is displayed for the user, defined as the User's Home Page (modifiable on the Profile Page .
Regarding claims 8, 15, Lubeck discloses:
wherein the administrative member of the team is a member of an additional team and the administrative member of the team is not an administrative member of the additional team ([0160] The User may add new Participants to the Session by clicking on the Participants tab. A Participants field 
Regarding claim 9, Lubeck discloses:
enabling the administrative member of the team to select a time period wherein the selected member's access to the particular project asset or preference is retracted when the time period expires ( [0119] The Administrator User may enter a value in the minutes, hours, and/or days fields of the “PIN Expiration” section, which will indicate the amount of time from login that any company User may re-enter the application with only the use of their personal PIN before having to completely re-login to the application. If the Administrator User does not enter any value in any of these fields, the PIN number login will be disabled, and all Users must log in using their entire email ID and password every time they enter the application. [0129] If the User has previously logged into the application using their Email ID and password, and they have not exceeded the time limit set by the Administrator User for the expiration of using a PIN, they may enter their PIN in the PIN field, and be logged directly into the application without having to re-enter their Email ID and Password. If they have exceeded the time limit, 
Regarding claims 10 and 16, Lubeck discloses in a digital environment in which members of teams collaborate on digital content projects, a method of sharing project assets or preferences with members of a team implemented by at least one computing device  (abstract), the method comprising: 
generating an admin user interface that enables an administrative member of the team to retract the project assets or preferences associated with a content project of the team from the members of the team ( [0057] Administrator: A role in the vMobile Collaborator system, used for persons who have been granted authorization to access to administrative functions, as they are able to edit Company information, set up new users, change user information, and access all Events/Sessions/Media within the system. [0058] User: (1) A named person set up in the system with a user id and password; (2) A role in the vMobile Collaborator system, used for the lowest level of access (not able to do Administrator functions). [0080] With reference to FIG. 1 and the flow of the process, and as it pertains to the use of either the web or the mobile applications, before the user can begin using the vMobile Collaborator system and applications (either through the web or mobile application), some initial setup work must be completed by the implementation team, including initializing the database to accept information and digital content, creating the company, and setting up at least one User with the role of Administrator. [0081] As mentioned above, before a user (with the role of Administrator) can create new users, at least one Administrator must be created within the vMobile Collaborator application by the implementation team. User Administration [0082] Additional Administrators may be set up by any user with the role of Administrator within the user's company after the initial Administrator is set up. To create a new user, a user (with the role of Administrator) may navigate to the Administration page of the web application and select the “Users” tab. Selecting “Add ; 
selecting to retract a particular project asset or preference from a selected member of the team; communicating an indication of a retraction of the particular project asset or preference to the selected member's computer ([0101] Users may be placed in, or removed from, Groups by selecting the Group Tab. A list of Groups will be displayed, and the Administrator User may select an existing Group, or choose to create a new Group. If an existing Group is selected, they will see a list of existing Users in that Group, and then be able to add or remove Users in the same way that Members and Participants lists work, as described below. If they decide to create a new Group, they will be allowed to enter the name of the new Group, and then edit the Group using the above functionality. Once created, Groups can be used in the same way Members and Participants are in the application, and can be added to Events, Sessions, or Media in order to give access to content (neither an Event, Session, nor Media may be ‘Owned’ by a Group) [0125] If an Administrator User desires to remove the access of an external (Associated) User, they may do so by clicking on the “x” to the right of the name on the Associated User List. This will remove their access to any existing Events, Sessions, or Media, but will NOT remove their name as associated with those same Events, Sessions, Media, so that if they are again associated, they ; and causing deletion of data enabling access to the particular project asset or preference from the selected member's computer without involving interaction of the administrative member to physically or remotely access the selected member's computer ([0125] If an Administrator User desires to remove the access of an external (Associated) User, they may do so by clicking on the “x” to the right of the name on the Associated User List. This will remove their access to any existing Events, Sessions, or Media, but will NOT remove their name as associated with those same Events, Sessions, Media, so that if they are again associated, they will have access to all Events, Sessions, and Media again. Additionally, any Activity or Notes made when they were an Associated User will be maintained for audit purposes. As well, an Activity Log entry will be entered whenever an external User is added or removed. [0150] Members of the User's organization and Associated Members may be given access to the User's new Event by selecting the Members tab, and then adding them to the list of valid Members. The User (or .
Regarding claim 13, Lubeck discloses:
receiving a request to assign an additional project asset or preference to the selected member of the team; and transferring data enabling access to the additional project asset or preference to the selected member's computer ([0101] Users may be placed in, or removed from, Groups by selecting the Group Tab. A list of Groups will be displayed, and the Administrator User may select an existing Group, or choose to create a new Group. If an existing Group is selected, they will see a list of existing Users in that Group, and then be able to add or remove Users in the same way that Members and Participants lists work, as described below. If they decide to create a new Group, they will be allowed to enter the name of the new Group, and then edit the Group using the above functionality. Once created, Groups can be used in the same way Members and Participants are in the application, and can be added to Events, Sessions, or Media in order to give access to content (neither an Event, Session, nor Media may be ‘Owned’ by a Group). [0125] In order to better facilitate the use of the vMobile Collaborator applications, it is possible for an organization (company) to allow users (Members and Participants) to access Events, Sessions, Digital Content (Media), and metadata, as well as participate in Live Streaming (Collaboration) activities. To do this, the User may access the Associate Users functionality by selecting the “Associate Users” tab in the Administration portion of the web application. This will present the User with the Associate User List page, which shows a list of all Users from external companies that have been given access to the associating company's Events, Sessions, and Media. To add a new external user, the Administrator User may click on the “+” sign at the top right-hand corner of the page, which will display the Add Associated Users page. To select Company and User combinations to have access to their data, the Administrator User must first enter the Company ID of the company within which the external User belongs (in this way, the Company ID must be supplied to the associating company), and  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chuang (US 2015/0074389)- related to a private peer-to-peer network platform for secure collaborative production and management of digital assets provides a computer implemented networked system, the purpose of which is to facilitate remote and local project members to securely collaborate on projects involving digital objects (e.g., files assets, etc.) which may require version control. The system supports many concurrent projects where each project occupies its own virtual network of client peers that securely communicate with each other within a corresponding network after receiving permission from an authentication server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689